                                        Case 3:20-cv-07000-WHA Document 103 Filed 08/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                               UNITED STATES DISTRICT COURT

                                  10
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   JEREMY STANFIELD,
                                  14                 Plaintiff,                              No. C 20–07000 WHA

                                  15          v.
                                                                                             ORDER GRANTING IN PART
                                  16   TAWKIFY, INC.,                                        AND DENYING IN PART
                                                                                             DEFENDANT’S MOTION TO SEAL
                                  17                 Defendant.

                                  18
                                  19        Defendant seeks to seal information filed in support of the motion for summary judgment

                                  20   including portions of the motion, portions of some exhibits, and the entirety of other exhibits

                                  21   (Dkts. 77, 82). The portions of the motion that defendant seeks to redact include personal

                                  22   details about plaintiff Stanfield and his dates. Defendant seeks to seal exhibits in their entirety

                                  23   include conversations between Stanfield and Tawkify representatives, such as a text message

                                  24   exchange setting up Stanfield’s dates, a page depicting Stanfield and his dates’ rating of each

                                  25   other, his picture, an email exchange containing Stanfield’s request for a full refund and his

                                  26   feedback, and log of Stanfield’s activity on his Tawkify profile. Other redactions include

                                  27   Stanfield’s current and former addresses as stated in his deposition, portions of messages that

                                  28   show Stanfield’s email address and the names of Tawkify representatives, Stanfield’s credit
                                       Case 3:20-cv-07000-WHA Document 103 Filed 08/11/21 Page 2 of 3




                                   1   card information and phone number, and portions of messages containing the names of

                                   2   Stanfield’s dates. Tawkify also seeks to redact portions of a deposition of Tawkify’s

                                   3   representative explaining their matchmaking process and promotional materials that show

                                   4   names, location, age, wedding date, and pictures of couples that were successfully matched.

                                   5        Compelling reasons justify protecting personal information, including financial

                                   6   information and information about third parties. Redaction or sealing of this category of

                                   7   information does not impinge upon the public’s ability to understand this matter. The request

                                   8   to redact portions of the brief and exhibits is GRANTED as to the following categories of

                                   9   information:

                                  10            •     Personal details about Stanfield, including financial information (i.e. credit card

                                  11                  and bank information, but not general information about how much Stanfield paid

                                  12                  for Tawkify’s services, home address, email address, phone number, family
Northern District of California
 United States District Court




                                  13                  composition, salary, his profile picture, Stanfield’s rating of his date, dates’ rating

                                  14                  of Stanfield, and specific preferences for matches and dates.

                                  15            •     Personal details about Stanfield’s matches, including name, family composition,

                                  16                  employment, and any other descriptions of the dates that reveal personal

                                  17                  characteristics.

                                  18            •     Names and email addresses of Tawkify representatives.

                                  19   Tawkify may also seal the entirety of the exhibit containing promotional material that includes

                                  20   the names, location, age, wedding date, and pictures of third parties.

                                  21        The request to seal is DENIED as to information not listed above, including:

                                  22            •     Portions of text messages and email exchanges between Tawkify representatives

                                  23                  and Stanfield that do not reveal the personal details listed above (i.e. his request

                                  24                  for a refund).

                                  25            •     The log of activity on Stanfield’s account.

                                  26            •     The portion of deposition testimony explaining Tawkify’s matchmaking process.

                                  27

                                  28
                                                                                         2
                                       Case 3:20-cv-07000-WHA Document 103 Filed 08/11/21 Page 3 of 3




                                   1        The request to seal is GRANTED IN PART and DENIED IN PART. Defendant shall please

                                   2   make these limited redactions in accordance with this order then refile the documents no later

                                   3   than WEDNESDAY, AUGUST 18 AT NOON.

                                   4
                                            IT IS SO ORDERED.
                                   5

                                   6   Dated: August 11, 2021
                                   7

                                   8                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
